Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5 – 8, 10, 12 – 15, 17, 19, and 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category.  

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of generating and transmitting messages related to revising repair estimate records among multiple parties.  These actions can be described as those typically undertaken in the insurance industry, (as described within the instant Specification, at [0019-0020]), thus they relate to a fundamental economic principle or practice. They also represent the business relations among multiple parties involved in an underwriting process. Lastly, they represent the social interactions among multiple parties, and are considered managing personal behavior or relationships or interactions between people. All of the aforementioned categories are contained within the certain methods of organizing human activity grouping of abstract ideas.
Claim 15, which describes the method, and is illustrative of claims 1 and 8, defines the abstract idea by the elements of:
generating first messages, wherein each of the first messages is useable to provide at least one view of a repair estimate record, wherein the users revise the estimate and commit the revised estimate; 
transmitting the first messages; 
concurrently and in near real time: receiving a respective second message, wherein each of the second messages represents a revision to a different field of the repair estimate record, 
generating a revised repair estimate record by revising each of the different fields of the repair estimate record according to the respective revision responsive to receiving the second messages, 
generating third messages, wherein each of the third messages is useable to provide at least one view of the revised repair estimate record, and,
transmitting the third messages over the computer network to the plurality of client devices; 
receiving a fourth message, wherein the fourth message represents an approval of the revision; and,
responsive to receiving the approval, committing the revision in the repair estimate record.
These claims describe the steps inherent in creating, sharing, and revising repair estimate records among multiple parties. They also describe the process of doing business among appraisers and repair shops. Lastly, the multiple parties involved and the activities described aptly depict social activities. Therefore, the claims illustrate the abstract ideas described above.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a hardware processor;
non-transitory machine-readable storage medium encoded with instructions
executable by the hardware processor to perform; 
a user interface [comprised of active display elements] of a plurality of client devices; 
a server computer; and,
a computer network.
These additional elements simply instruct one to practice the abstract idea of creating and revising repair estimate records among multiple parties utilizing a server computer, a processor, non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor, a user interface on a plurality of devices, and a network, to perform the method that defines the abstract idea, where these components are mere instructions to implement an abstract idea or other exception on a computer. See MPEP 2106.05(f).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.  

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using devices recited a high level of generality to perform the steps that define the abstract idea. This does not re der the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion as above.

Dependent claims 3, 5, 6, 7, 10, 12, 13, 14, 17, 19, and 20, contain further embellishments to the same abstract ideas found in claims 1, 8, and 15. Recitations to revisions in the repair records, approval or rejection of the revision, roles of the users, (multiple parties), and their input, are all further recitations to the same abstract idea of creating, sharing, and revising repair estimate records among multiple parties. These limitations form the base of the core activities needed to generate a repair record and possibly revise that record. All of these are done as expressed within the Specification as being key in the insurance industry. (See Specification, at [0019]). The interactions and the business relationships in this method defined are aptly defined as certain methods of organizing human activity. Furthermore, recitations to the system or storage medium is simply linking the claims to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).
Therefore, for the reasons set above, claims 1, 3, 5 – 8, 10, 12 – 15, 17, 19, and 20, are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant’s remarks filed 04/15/2022 have been fully considered but they are not persuasive. Applicant’s remarks, beginning on page 8, first seeks reconsideration of claims under analysis at 35 U.S.C. § 103 . Examiner respectfully disagrees with Applicant’s arguments based on the following reasoning.
Applicant first outlines the two-part eligibility analysis defined by the Alice decision.  See pages 8 – 10.  The Examiner concurs with the methodology Applicant proffers and comes to the same conclusion  as Applicant as to analysis under Step 1.  See page 10.  The Examiner has included this summary within this Office Action.  
Applicant next asserts that the claims would be allowable when analyzed at Step 2A, Prong One.  See page 10.  The Examiner respectfully disagrees with Applicant and finds this argument not persuasive.  Applicant’s lone assertion is that, “…claim 1, as amended, recites specific technical features and processes directed to obtaining images of a damaged vehicle for obtaining insurance claim information.”  The Examiner first states that the claims contain no matter that might involve obtaining images.  The broadest reasonable interpretation of the amended claims recite actions depicting the generating and sharing of messages related to a repair estimate.  The Examiner does point to Applicant’s admission that this data sharing does involve insurance claims.  Therefore, even if the claims were for obtaining images, they would still read as sharing abstract idea information, among a plurality of devices, over a network.   This would exemplify the concept of doing a business method with a computer.  
The Examiner has performed a thorough analysis at Step 2A, Prong One, see above, and concluded that the claims describe the steps inherent in creating, sharing, and revising repair estimate records among multiple parties. They also describe the process of doing business among appraisers and repair shops. Lastly, the multiple parties involved and the activities described aptly depict social activities. Therefore, the claims illustrate the abstract ideas described by the Examiner above.  Note that this step of the analysis separates abstract idea recitations from additional elements that may or may not lend towards eligibility.  Therefore, this step is not definitive if the claims are not directed to an abstract idea; more analysis is required to examine these additional elements and the Examiner has done this pursuant to Step 2A, Prong Two below.  As a result, Applicant’s arguments regarding Step 2A, Prong One, are not persuasive.
Again, Applicant’s methodology would be accurate as to Step 2A, Prong Two, analysis.  See page 11.  Applicant’s first argument refers back to a previous response where an explanation of a technical solution to a technical problem was presented.  The Examiner respectfully disagrees with Applicant.  The Examiner believes this reference to be Applicant’s Remarks filed 12/06/2021.  In that filing, Applicant points to specifically, paragraph [0020] of Specification.  The Examiner notes that within the disclosure, the Applicant states, “…the generation of claims estimates remains a long and tedious process, requiring input and review from multiple parties involved in the estimating process.”  Applicant adds, “For these reasons, conventional estimating processes consume significant portion of the repair cycle time.”  It appears that Applicant maintains that the process of generating claims or getting an estimate is a problem.  However, this would be a problem with the abstract idea of creating, sharing, and revising repair estimate records among multiple parties, and not a problem with computer technology or related to a technical field.  Applicant’s solution to this stated problem is to perform this method in a computer environment; i.e., using a computer, a network, and user interfaces on a plurality of devices.  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application.  See MPEP 2106.05(f).  Therefore, the claims are found to be directed to the abstract idea.  
Applicant cites DDR Holdings as support for providing for technical solution.  Particularly, by drawing analogies to the instant application’s use of active display elements.  See page 12.  This argument is not persuasive.  First, Applicant’s claim recitations to these elements basically describe the structure of the user interface.  “…wherein the user interface comprises active display elements…” is descriptive language noting what the interface may include.  Second, the claim adds that users may use these elements; however, the broadest reasonable interpretation of these claims would be that these elements are no different from any icon, box, or pull-down that user may use for selecting anything on an interface.  In other words, if Applicant is stating that this interface with these display elements are an improvement to technology, no improvement is claimed or can be found within the disclosure.  This compounds on the lack of technical problem defined within the disclosure and the lack of steps or components identifying a solution within these claims.  Therefore, the amended claims are found to be directed to the abstract ideas identified and without integration into a practical application.  

Applicant’s final argument is in reference to rejections under 35 U.S.C. § 103 for prior claims.  See page 12. The Examiner finds these arguments persuasive and hereby withdraws the prior rejection of these claims.  The prior art of record (Brandmaier) discloses an application facilitated claims damage estimation, albeit with non-real-time revisions to estimates.  The cited prior art (Lawlor) discloses revisions but not for multiple revisions to different fields of a single record.  In short, the cited prior art of record does not teach or suggest the following combination of elements as disclosed in the amended claims; receiving a respective second message over the computer network from each of the client devices, wherein each of the second messages represents a revision to a different field of the repair estimate record, and, generating a revised repair estimate record by revising each of the different fields of the repair estimate record according to the respective revision responsive to receiving the second messages.  Therefore, Applicant’s argument that the combination of cited prior art fails to teach or suggest the above combination is persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brandmaier (US 10,572,944) discloses claims damage estimation using enhanced display.  Buren (US 2017/0132575) has a system and method for obtaining vehicle servicing, repairs and parts pricing.  Moghtadai (US 2020/0097714) has systems and methods for obtaining product information in real-time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687